Name: 81/293/EEC: Commission Decision of 9 April 1981 on the transport of maize to the Republic of Mali as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  distributive trades;  trade policy;  Africa;  plant product
 Date Published: 1981-05-08

 Avis juridique important|31981D029381/293/EEC: Commission Decision of 9 April 1981 on the transport of maize to the Republic of Mali as food aid (Only the French text is authentic) Official Journal L 124 , 08/05/1981 P. 0033 - 0033COMMISSION DECISION of 9 April 1981 on the transport of maize to the Republic of Mali as food aid (Only the French text is authentic) (81/293/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the conditions for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid (4), Whereas, by means of Regulation (EEC) No 612/81 (5), the Commission has opened an invitation to tender for the supply cif to the port of Abidjan of 8 000 tonnes of maize destined for the Republic of Mali as food aid; Whereas these goods must be transported from the port of Abidjan to their final destination of Bamako; Whereas, in order to satisfy the particular requirements of the measure in question, and to take account of local transport conditions, use should be made of a quicker and more flexible procedure than the invitation to tender ; whereas, therefore, the intervention agency responsible for the tendering procedure for the supply cif should be allowed to conclude, for delivery to the final stage, contracts relating to all or part of the transport to be carried out; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS DECISION: Article 1 1. The Office National Interprofessionnel des CÃ ©rÃ ©ales (ONIC), 21, avenue Bosquet, Paris 7e (intervention agency) shall conclude one or more direct aware contracts for the transport from Abidjan of 8 000 tonnes of maize destined for the Republic of Mali, namely 8 000 tonnes delivered unloaded at Bamako (OPAM). 2. In concluding the direct award contract, ONIC must seek the most favourable conditions. Article 2 1. A security of 6 ECU per tonne of product shall be lodged by the party concerned at the time of the signature of the contract. It shall be released on completion of the operations in question and as regards the quantities not delivered in the event of force majeure. 2. The security referred to in paragraph 1 may be lodged in cash or in the form of a guarantee given by a credit establishment satisfying the requirements laid down by the Member State. Article 3 The intervention agency shall require the following information from the party concerned: (a) after each shipment, an attestation detailing the quantities loaded, the quality of the products and their form of packing, (b) the date of departure and the date set for the arrival of the products at their destination, (c) any incident which may occur during transport of the products. The intervention agency shall forward, as soon as it has received them, the above particulars to the Commission together with a copy of the direct award contract. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 9 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1.11.1975, p. 1. (2) OJ No L 291, 19.11.1979, p. 17. (3) OJ No L 281, 1.11.1975, p. 89. (4) OJ No L 83, 30.3.1976, p. 8. (5) OJ No L 63, 10.3.1981, p. 12.